Citation Nr: 1543534	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  14-14 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a chronic eye disorder and, if so, whether service connection is warranted.  

2.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	J. McElfresh, II, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from October 1967 to May 1969.  He served in the Republic of Vietnam.  He was awarded both the Combat Infantryman Badge and the Purple Heart.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Salt Lake City, Utah, Regional Office (RO) which, in pertinent part, denied a TDIU.  In June 2014, the RO determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for a chronic eye disorder.  The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

As to the issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a chronic eye disorder, the Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claim without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claim and to adjudicate the claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In a May 2015 written statement, the accredited representative advanced contentions which may be reasonably construed as an informal claim for service connection for a right knee disorder and increased disability evaluations for the Veteran's left knee sprain residuals with collateral ligament weakening, his left knee degenerative joint disease, and his bilateral hearing loss.  At the May 2015 Board hearing, the Veteran advanced contentions which may be reasonably construed as an informal claim for service connection for right leg skin cancer claimed as the result of herbicide exposure.  The issues of service connection for a right knee disorder and right leg skin cancer claimed as the result of herbicide and increased evaluations for the Veteran's left knee sprain residuals with collateral ligament weakening, his left knee degenerative joint disease, and his bilateral hearing loss have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The issues of service connection for a left eye disorder to include injury residuals and a TDIU are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  In March 2011, the RO determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for a chronic eye disorder.  The Veteran was informed in writing of the adverse determination and his appellate rights in March 2011.  The Veteran did not subsequently submit a notice of disagreement (NOD) with the decision.  

2.  The March 2011 RO determination that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for a chronic eye disorder is final.  

3.  The additional documentation submitted since the March 2011 RO determination is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  

CONCLUSIONS OF LAW

1.  The March 2011 RO determination that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for a chronic eye disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a chronic eye disorder has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103, must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board reopens and remands the Veteran's claim of entitlement to service connection for a chronic eye disorder.  As such, no discussion of VA's duties to notify and to assist is necessary as to that issue.  


II.  Application to Reopen Service Connection for a Chronic Eye Disorder

Generally, absent the filing of a NOD within one year of the date of mailing of the notification of the initial review and determination of a veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error (CUE).  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2015).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

Where documents are within VA's control and could reasonably be expected to be a part of the record, such documents are, in contemplation of law, before VA and should be included in the record.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In January 1971, VA denied service connection for a chronic eye disorder as the claimed disability was "not shown by the evidence of record."  The Veteran was informed in writing of the adverse decision and his appellate rights in February 1971.  He did not submit a NOD with the adverse decision.  

The evidence upon which the January 1971 rating decision denying service connection was formulated may be briefly summarized.  Service clinical documentation dated in August 1968 states that the Veteran dove into a fox hole during a mortar attack and sustained lacerations and superficial soft tissue contusions.  Treating medical personnel observed that the Veteran exhibited "residual edema of [left] infraorbital & conjunctival regions."  An impression of "contusions [without fracture] of face & neck" was advanced.  The report of the Veteran's May 1969 physical examination for service separation noted that the Veteran's eyes were found to be within normal limits.  The Veteran's May 1970 Veteran's Application for Compensation or Pension (VA Form 21-526) conveys that the Veteran sustained "eye, back, and neck injury 8/68/27 Surgical Hospital, Chu Lai (Vietnam)."  The report of a December 1970 VA examination for compensation purposes states that the Veteran presented a history of having fallen in a fox hole in 1968; incurring a left eye contusion as a result of the fall; and experiencing associated blurred vision for two weeks after the injury.  He denied any current eye problems.  Impressions of "probable normal eye exam" and "history of contusion [left eye]" were advanced.  

New and material evidence pertaining to the issue of service connection for a chronic eye disorder was not received by VA or constructively in its possession within one year of written notice to the Veteran of the January 1971 rating decision.  Therefore, that decision became final.  38 C.F.R. § 3.156(b).  

In March 2011, the RO determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for a chronic eye disorder.  The Veteran was informed in writing of the adverse decision and his appellate rights in March 2011.  He did not submit a NOD with the adverse decision.  

The evidence upon which the March 2011 RO determination that new and material evidence had not been received to reopen the Veteran's claim of entitlement for service connection was reached may be briefly summarized.  A January 2011 written statement from the Veteran relates that: he was kicked in the face while crawling into a fox hole during a mortar attack; was medevacked to a hospital in Chu Lai, Republic of Vietnam where he was hospitalized for four to five days; and had experienced "blurry vision out of the eye since and get shooting pains on numerous [occasions]."  Photographs submitted by the Veteran show a serviceman with a bandage wrapped over his head and left eye.  

New and material evidence pertaining to the issue of whether new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for a chronic eye disorder was not received by VA or constructively in its possession within one year of written notice to the Veteran of the March 2011 rating determination.  Therefore, that decision became final.  38 C.F.R. § 3.156(b).  

The additional documentation received since the March 2011 RO determination includes VA examination and clinical documentation, private clinical documentation, Internet articles, the transcript of the May 2015 Board hearing, and written statements from the Veteran.  A January 2014 eye evaluation from L. Brown, O.D., states that the Veteran complained of "flashing lights" in his left eye and "seeing blk particles in side vision."  He presented a history of an in-service eye injury.  Impressions of a left eye cortical cataract, "uncomplicated posterior vitreous detachment," vitreous floaters, hyperopia, and astigmatism were advanced.  The January 2014 eye evaluation is of such significance that it raises a reasonable possibility of substantiating the Veteran's claim for service connection when considered with the previous evidence of record.  As new and material evidence has been received, the Veteran's claim of entitlement to service connection for a chronic eye disorder is reopened.  


ORDER

The Veteran's application to reopen his claim of entitlement to service connection for a chronic eye disorder is granted.  



REMAND

Left Eye Disorder

In light of its reopening above, the Veteran's claim for service connection for a left eye disorder to include injury residuals is to be adjudicated on the merits following a de novo review of the entire record.  

The Veteran asserts that he sustained recurrent left eye injury residuals during combat in the Republic of Vietnam.  At the May 2015 Board hearing, the Veteran testified that he received on-going private treatment for his left eye injury residuals.  Clinical documentation of the cited private treatment is not of record.  

VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran's service treatment records convey that he sustained supraorbital contusions during combat in the Republic of Vietnam.  The January 2014 private eye examination notes that the Veteran presented a history of an in-service eye injury.  Impressions of left eye cortical cataract, "uncomplicated posterior vitreous detachment," vitreous floaters, hyperopia, and astigmatism were advanced.  

The Veteran has not been afforded a VA ophthalmological evaluation which addresses the relationship, if any, between the Veteran's in-service combat-related trauma and his multiple recurrent left eye disabilities.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

TDIU

In May 2015, the Veteran submitted informal claims of entitlement to service connection for a right knee disorder and right leg skin cancer and increased evaluations for his service-connected left knee disabilities and bilateral hearing loss.  As noted above, those issues have been referred to the AOJ for initial adjudication.  The Board has reopened and remanded the issue of service connection for a left eye disorder in the instant appeal.  The AOJ has not adjudicated the issues of service connection for a left eye disorder to include injury residuals, a right knee disorder, and right leg skin cancer and the evaluations of the Veteran's left knee disabilities and his bilateral hearing loss.  As entitlement to a TDIU is based upon an accurate assessment of all of the Veteran's service-connected disorders, the Board finds that the newly raised issues and the reopened service connection claim are inextricably intertwined with the certified issue of entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his claimed left eye injury residuals including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If any identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after August 2014.  

3.  Schedule the Veteran for a VA ophthalmological examination in order to assist in determining the nature and etiology of his recurrent left eye disabilities.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified left eye disorder had its onset during active service; is related to the Veteran's in-service combat-related head and facial trauma; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Adjudicate the referred issues of service connection for a right knee disorder and right leg skin cancer claimed as the result of herbicide exposure and the evaluation of the Veteran's left knee sprain residuals with collateral ligament weakening, his left knee degenerative joint disease, and his bilateral hearing loss.  The Veteran and his agent should be informed in writing of the resulting decision and associated appellate rights.  The issues are not on appeal unless there is both a NOD and a substantive appeal as to each issue.  

5.  Then adjudicate the issue of service connection for a left eye disorder to include injury residuals on a de novo basis and readjudicate the issue of a TDIU.  If any benefit sought on appeal remains denied, the Veteran and his agent should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


